    Case: 3:11-cr-00016-RAM-RM Document #: 470 Filed: 12/28/20 Page 1 of 1




                            DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
                       v.                         )       Case No. 3:11-cr-0016
                                                  )
JAMES STEPHENS,                                   )
                                                  )
                       Defendant.                 )
                                                  )

                                              ORDER
       BEFORE THE COURT is James Stephens’ (“Stephens”) motion to reduce sentence or
for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF Nos. 460 and 466.)
For the reasons stated in the accompanying Memorandum Opinion of even date, the Court
will grant the motion. Accordingly, it is hereby
       ORDERED that Stephens’ motion for reduction of sentence is GRANTED; it is further
       ORDERED that Stephens’ sentence is reduced to time served with five years of
supervised release; it is further
       ORDERED that, as a condition of supervised release, Stephens shall be placed in home
confinement through the date of his projected release, September 3, 2021, other than for
medical appointments; it is further
       ORDERED that all other conditions of the sentence imposed on September 9, 2013,
shall remain in full force and effect; it is further
       ORDERED that Stephens must undergo a 14-day period of quarantine at Coleman
Low prior to his release to home confinement, to commence immediately; and it is further
       ORDERED that the United States Bureau of Prisons (“BOP”) and the United States
Probation Office are instructed to work to facilitate Stephens’ release from custody as soon
as practicable.


Dated: December 28, 2020                               /s/ Robert A. Molloy_________
                                                       ROBERT A. MOLLOY
                                                       District Judge
